                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA




 JAMES LEOPOLD, III,
                         Petitioner,                          No. 4:21-cv-00002-JKS
         vs.
                                                                    ORDER
 EARL HOUSER, Superintendent, Goose                    [Re: Motion for Reconsideration at
 Creek Correctional Center,                                     Docket No. 15]
                         Respondent.




       This Court denied James Leopold, III, a state prisoner proceeding pro se, habeas relief
and a certificate of appealability on May 26, 2021. Earlier in these proceedings, the Court
denied Leopold’s request for the appointment of counsel. Docket No. 4 at 2-3. Leopold now
requests that this Court reconsider its earlier order denying him appointed counsel. Docket No.
15.
       While this Court is not unmindful of the plight of unrepresented state prisoners in federal
habeas proceedings, there is no constitutional right to counsel in federal habeas proceedings. See
Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501 U.S. 722,
756-57 (1991)). Appointment of counsel is not required in a habeas corpus proceeding in the
absence of an order granting discovery or an evidentiary hearing. See Rules Governing Section
2254 Cases in the U.S. District Courts, Rule 6(a), 8(c). This Court may under the Criminal
Justice Act appoint counsel in this case if it determines that the interests of justice so require. 28

                                                 -1-


          Case 4:21-cv-00002-JKS Document 18 Filed 09/03/21 Page 1 of 2
U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); see Weygandt v. Look, 718 F.2d 952, 954 (9th
Cir. 1983) (“In deciding whether to appoint counsel in a habeas proceeding, the district court
must evaluate the likelihood of success on the merits as well as the ability of the petitioner to
articulate his claims pro se in light of the complexity of the legal issues involved.”). Because
this case has been fully briefed and adjudicated on the merits, and the Court determined that no
Certificate of Appealability should be granted, this Court does not so determine.
        IT IS THEREFORE ORDERED THAT the Motion for Reconsideration at Docket No.
15 is DENIED.
        IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of
Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain
a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree
with the district court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El
v. Cockrell, 537 U.S. 322, 327 (2003))). Any further request for a Certificate of Appealability
must be addressed to the Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R.
22-1.
        Dated: September 3, 2021.
                                                       s/James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                 -2-


          Case 4:21-cv-00002-JKS Document 18 Filed 09/03/21 Page 2 of 2
